The cohesion policy after 2013 (debate)
The next item is the oral question to the Commission by Danuta Maria Hübner, on behalf of the Committee on Regional Development, on the cohesion policy after 2013 (O-0121/2009/rev. 1 - B7-0229/2009)
author. - Mr President, three years ago, a major reform of European cohesion policy was introduced taking into account the unprecedented enlargement of the Union and new emerging challenges.
It was not by chance that, back in 2005 and 2006, the top priorities for European cohesion policy were: the Lisbon strategy, innovation and competitiveness, climate change, energy security and efficiency, water efficiency, investment in new skills, attractiveness of territories for young people, and quality of life.
It is because we have understood that the mission of cohesion policy is to anticipate change, not to follow it, that we have put on the cohesion policy agenda for 2007-2013 all those priorities which we see today in the Commission's Europe 2020 agenda.
That is why, more than two years ago, the Regions 2020 analytical report was published. The purpose was to know what the cohesion policy priorities should be after 2013. Today, we are well prepared to face the future.
A year ago, the policy put all its assets at the disposal of the European Recovery Package, thereby also providing the essential link between the exit strategy from a real economic crisis, on the one hand, and long-term sustainable growth and structural transformation on the other.
But our oral question is about the future. In years to come, the Europe we live in will be in need of strong collective action to respond to the expectations of its citizens, who are today informed citizens, fully aware of how much depends on choices made by policy makers. Those expectations are confirmed by public opinion polls.
Jacques Delors once said that the European single market is about competition that stimulates, about cooperation that makes us stronger and about solidarity that makes us united. European cohesion that makes the single market work is delivered by the European regional policy, which is today based exactly on this triple foundation: competitiveness, cooperation and solidarity.
For years, we have talked about the need to unlock, to mobilise, the development potential of all European regions and cities. Experience and logic clearly show that this mobilisation turns out to be most effective and efficient if pursued through the direct engagement of subnational levels of European governments.
The European regional policy has already passed the subsidiarity test. Subsidiarity works for Europe.
The 2006 reform of cohesion policy has made it a modern place-based policy founded on a balance between equity and efficiency, between bottom-up and top-down approaches, between common strategic European objectives and local flexibility.
There is a need to move further on those issues, to continue the reform of policy governance, but certain principles should not be abandoned. The new treaty has cemented the new understanding of European subsidiarity already deeply rooted in the cohesion policy, that is, subsidiarity extended to local and regional levels of governance.
We can do more on it, especially with regard to the local level. Those who suggest that cohesion policy can be limited to Brussels and national level either do not know the European reality, or do not understand that excluding local and regional Europe from the pursuit of common European objectives is economically at best unwise and politically dangerous.
Cohesion is a notion that excludes exclusion. For political, economic, social and legitimacy reasons, cohesion policy must not be divisive: it should be a policy for all, as the internal market is, as the common currency is.
All elements of this integration triangle - common market, common currency, cohesion - are mutually strengthening and interdependent. They are our common European public good.
We policy makers have raised the stakes by promising to deliver. The challenges are well known; the EU 2020 strategy has been opened to public consultations.
Development policy with clear targets and tools is needed. Cohesion policy is a policy for development that engages all levels of European governance working in concert for European citizens.
To conclude, Europe needs new energy to take care of its future, to renew itself in an assertive way. It is legitimate to ask where this energy could and should come from. For me, the answer is clear. Today, this energy should come from below. Today this energy can be released through the direct engagement of local and regional levels of European governance in the pursuit of common European objectives.
Member of the Commission. - Mr President, the questions put forward are very pertinent. They underline the importance you attach to cohesion policy as well as your dedication to keep the policy at the heart of European integration.
As regards your question on multi-level governance, multi-level governance has been recognised as a fundamental mechanism in delivering EU policy priorities. The growing interdependence between different levels of government in the Union was stressed by the consultation paper launched by the Commission on the EU 2020 strategy.
Cohesion policy is a good example of multi-level governance. It offers a governance system which values and exploits local and regional knowledge, combines it with strategic direction from the Community level, and coordinates interventions between levels of government.
The strengths of multi-level governance were also stressed by the Committee of the Regions in its White Paper of June 2009, where it called on the Union to strengthen mechanisms of multi-level governance and pointed to the leverage effects generated by cohesion policy, which contributed to the implementation of other Community policies as well.
On your two questions concerning the eventual abandonment of Objective 2 and the eligibility of all European regions, in the period 2007-2013, all regions are eligible for structural funds support. Concerning the period post-2013, there is no official Commission position at this stage.
As regards your third question on the weakening of the principle of additionality, additionality is one of the basic principles of cohesion policy. It ensures that the structural funds do not replace the public or equivalent structural expenditure by a Member State. Thus, it guarantees the genuine economic impact of EU interventions and provides cohesion policy with an important European added value.
As to your question on the regional dimension of cohesion policy after 2013, the Lisbon Treaty maintains the objective of reducing disparities between the levels of development of the various regions and the backwardness of the least-favoured regions as part of the Union's remit on economic, social and territorial cohesion under Article 174.
In addition, Article 176 points out that the European Regional Development Fund is intended to help to redress the main regional imbalances in the Union through participation in the development and structural adjustment of regions whose development is lagging behind and in the conversion of declining industrial regions.
As regards your question on the involvement of regional and local levels of governance in the pursuit of European objectives within the framework of post-2013 cohesion policy, once again, I would like to draw your attention to the Commission's consultation paper on the EU 2020 strategy, which looks for the active support of stakeholders, such as the social partners and civil society, and recognises that the take-up of the EU 2020 vision across all the regions of the EU will also be crucial to its success.
The Commission has not yet developed a position on what role cohesion policy will play in the delivery of the EU 2020 strategy. But the cohesion policy has the capacity to mobilise regional or local actors across all boundaries in pursuit of European objectives.
In relation to your question whether the Commission intends to publish a White Paper on Territorial Cohesion, at the current stage, a separate White Paper on Territorial Cohesion is not foreseen. Policy conclusions resulting from the public debate on the Green Paper on Territorial Cohesion will instead be incorporated in the comprehensive cohesion policy legislative package for post-2013 prepared in the context of the Fifth Cohesion Report which, according to the new treaty, is due for submission in 2010.
On your question concerning the role of the European Social Fund in cohesion policy, in pursuing the objective of balanced and sustainable development, cohesion policy plays a crucial role in the delivery of European priorities. This is also the case for the European Social Fund, which will continue to pursue its objectives as defined by Title XI of the new treaty.
Achieving social, economic and territorial cohesion requires appropriate policies and a mix of investments from various levels. Human capital investments financed by the ESF form an essential component of this policy mix in the context of the global knowledge-based economy.
With regard to your question on the role of cohesion policy in relation to other EU policies, cohesion policy provides the EU with its largest source of investment in the real economy. The December 2008 communication of the Commission on 'Cohesion policy: investing in real economy', underlined the importance of the policy for focusing on the EU Lisbon Agenda delivery, investing in people, business, research and innovation, priority infrastructures and energy.
The Commission's current focus is on ensuring that the implementation of the planned investments can be delivered in partnership with national and regional authorities as effectively as possible. This effort involves close cooperation between relevant Commission services and between the Commission and relevant regional and local authorities.
A practical example of cooperation between the Commission services is the 'Practical Guide to EU funding opportunities for research and innovation' published in 2007, which was conceived to help potential beneficiaries to find their way through the three funding Community instruments and provides policy makers with advice on coordinated access to those instruments.
As far as the ESF is concerned, the close alignment of its priorities with the Employment Guidelines provides for a direct link between EU employment policy priorities and EU financial support.
Complementarity also exists between actions supported by the cohesion policy and by the rural development policy as clearly set out in the Community Strategic Guidelines of both policies.
I hope that I have responded to some of your questions and I look forward to an interesting debate.
Mr President, Commissioner, today's debate primarily concerns the substantive assessment of the cohesion policy and the way ahead for this policy. Of course, the European Parliament wants a financial mid-term review. The cohesion policy and the use of the funds now and in this subsequent period up to 2020 forms a key part of this. However, much to our surprise, we found absolutely no mention of a substantive assessment in the 'non-paper' preparatory to the mid-term review. I should like to make clear, as the first speaker from the Group of the European People's Party (Christian Democrats), that the new Commission must present the European Parliament with a substantive assessment rather than a caricature of regional policy.
Commission President Barroso's vision document EU 2020 envisages growth and a knowledge-based economy, equipping and training, competition and a green economy. Well, then, regional policy now and in the future constitutes the European integration framework for the realisation of these objectives. Look at energy transition, climate change and the Lisbon Strategy: these are all essential elements for regions and cities.
As far as the PPE Group is concerned, we wish to focus the cohesion policy rather more on the key elements of this EU 2020 strategy, whilst retaining solidarity among all the regions and also Objective 2, about which the Commissioner spoke so vaguely just now. The promotion of competition in the rich regions forms part of the comprehensive assessment. Splitting budgets, increasing the sectoral fragmentation of funds at European level within the framework of such a mid-term review, serves no purpose whatsoever and is the wrong approach to take. In the present times of crisis, we are seeing how important regional funds are to recovery. These are being disbursed faster and are being fully utilised: in 2009, virtually 100% has been mobilised for innovation and new objectives in my region, the South Netherlands region. In early 2010, I myself shall be issuing a report on the synergy between regional funds and research and development.
I should like to finish off with a question. Commissioner, you say you will not be presenting a White Paper on Territorial Cohesion, yet it is Parliament that will be dealing with this by means of the ordinary legislative procedure and ensuring that these things are laid down in the new regulations.
Mr President, Commissioner, ladies and gentlemen, I would have liked to see a more exciting introduction to this topic, because I believe that the European cohesion policy must change after 2013. We are faced with quite different challenges than was the case 10 or 15 years ago.
The focus for my group is on the fact that solidarity between the regions is not negotiable. On the one hand, this means that all the regions must have the opportunity to participate in the European Union cohesion policy and, on the other hand, it also means that we must oppose any attempt to renationalise the cohesion policy. We need a European approach which allows citizens to identify with the European Union.
For us, there is no question that we also need to change. In the next few years, the spotlight will be on a discussion about prioritising the areas which will receive funding from the European cohesion policy. In future, we will not be able to subsidise everyone with European money. We must focus on establishing effective infrastructures, in particular, in the new Member States, and on developing research and innovation. Of course, we must also bear in mind that in future, the European cohesion policy will have to respond appropriately to challenges such as climate change, demographic change and globalisation.
We also need to concentrate on urban development. This is not because I want to neglect rural areas, but because we know that 80% of citizens live in towns, cities and urban hinterlands and because rural development unfortunately does not form part of the cohesion policy at the moment, but is covered by agriculture policy. Our approach is to create stronger networks. I do not yet know whether this will work, but we must rise to the challenge.
Importantly, support for people themselves also forms part of the cohesion policy and this is why I regret the fact that the Commissioner's response was slightly evasive. For us, this means primarily education, training and qualifications for everyone from small children right through to the elderly. Life-long learning is an important concept. However, this also means that the European Social Fund (ESF) must continue to be integrated with the cohesion policy. There must be no thoughts of separating the ESF from the cohesion policy.
Cross-border cooperation is very important to us. We want to strengthen this cooperation at the same time as simplifying the bureaucracy involved.
Ladies and gentlemen, the debate on the reform of the Structural Funds is of fundamental importance in terms of the opportunity for the European Union to have financial instruments which are suitable for the economic situation, along with the relevant natural and human resources.
We are faced with a tough task in forecasting and devising a cohesion policy which will promote citizens' long-term prosperity. This policy was and still is one of the visible quantifiable indicators of European solidarity. However, the disparities between some regions are fairly extreme and we must not ignore this fact.
What is alarming is that trends are being observed indicating that these disparities are growing, which may increase inequality and lead to isolation. As a representative of one of the poorest Member States in the European Union, I urge that one of the focuses of the cohesion policy will be cohesion between low-income Member States.
I note that we are not looking at the Structural Funds as a panacea. It is clear to us that we need to join efforts and increase our pace towards achieving the European Union's basic standards. We should also warn of the possibility that the fact that countries are moving at different speeds may lead, at a suitable moment, to an internal restructuring of the European Union.
Above all, we must set criteria, simplified terms and an equal chance of acquiring resources from the EU funds. Only after this should a clause be added for reducing the support for countries which fail to make any progress. I feel it is appropriate, if some countries encounter difficulties while acting on their own, to have them included in areas and problems with a significantly transnational dimension.
As a result, European resources will also be allocated to richer countries and their regions with a lower GDP. Ultimately, the results of the cohesion policy must also be measured in terms of employment generated. This is also an indicator of how it integrates with other policies and ensures added value.
Mr President, Commissioner, not much has been said about the significance of the European cohesion policy in Europe. It lies at the centre of the European Union, as it is the policy which holds the EU together at its heart. It is a symbol of solidarity and of overcoming national egoism. It is an instrument for all the regions. This is why the European Parliament is so concerned that this solidarity mechanism may simply be abolished behind our backs. It does not say much for good governance when the Commission secretly issues strategic documents, instead of holding an open debate about how we can continue with the solidarity mechanism in the light of the major challenges which face us, such as climate change and demographic change, given the tight budgetary constraints.
We need reform, but it must result in genuine change. It must bring about sustainable development in the regions. It must provide the regions with support for their projects and not consist of top-down policy, in the way that this earmarking mechanism currently does. Instead, it must develop a bottom-up process in close partnership with all the players in the regions. We are familiar with this process. We already have the LEADER method for the development of rural areas. This is an excellent method for promoting sustainable development and getting everyone involved in order to ensure a very high level of local acceptance. However, we need a Commission which is brave enough to say yes to the solidarity mechanism and yes to the regions deciding on their own development, rather than this being the responsibility of national governments.
on behalf of the ECR Group. - (CS) Mr President, Commissioner, ladies and gentlemen, the current cohesion policy is a living organism. As Europe changes, the position of individual states and groups changes in respect of this policy. Unfortunately, more questions than answers have emerged in discussions over the future of cohesion policy after 2014.
Will cohesion policy continue to serve mainly the least developed regions of the Union? Will we have the opportunity to construct transport and technical infrastructure in the coming period? Will we manage to improve quality of life and make savings? Will we manage to reduce the bureaucracy and excessive administration connected with the drawing of EU funding? We will be looking for consensual answers to these and other questions in the very near future.
From the perspective of future developments, I personally consider it vital firstly to align the role of local authorities correctly in managing European funds and secondly, to target European funds at supporting the use of modern technologies. It is precisely these two areas that are combined in the so-called Smart Cities initiative, which offers an opportunity to revitalise municipal authorities and, at the same time, to offer the business sector the opportunity in a period of economic crisis to apply modern systems and intelligent technologies and to generate economic growth. This is unquestionably a reason for focusing strategic investments on this area not only at a local authority level but also at a Member State and even EU level. Intelligent transport systems that can liberate cities from transport chaos, supportive navigation mechanisms that can increase the attractiveness of tourism in cities, and teleassistance systems enabling senior citizens to remain longer in their own homes are all types of investment that should be given the green light.
As a result of the economic crisis, our debate on the future of the cohesion policy has become even more urgent than it ever was in the past. Today, we must think twice before deciding where to direct European funds.
Mr President, the European Union's cohesion policy has not only failed to reduce regional and social inequalities, but it has also helped to exacerbate them. The values given in statistics are often fictitious, as the European Union itself admits, which is why it created the transitional support regime for a series of regions, three of which are in my country, Greece.
The rule of unequal development in the capitalist system is implacable, especially in times of crisis, during which contrasts are even more marked. Unfortunately, forecasts for 2013 are even worse for the workers, especially in less developed areas. The European Union's cohesion policy tries to gloss over this anti-grassroots policy, to buy people off, to disorientate the workers and, more importantly, to secure the profitability of capital.
The aim of temporarily ironing out the contrasts between sections of the plutocracy, misleadingly referred to as 'solidarity', is now being replaced by the rule of competition and the free market. These elements also exist in the Lisbon Strategy and the EU strategy for 2020.
It calls for new forms of regional and local governance, as proposed in Greece by the PASOK and New Democracy parties, extended and more direct intervention by the European Union in regional bodies and differentiated territorial cooperation which will also cross national borders. We call on the workers to reject this policy.
Finally, I should like to take advantage of my speaking time to call on you, Mr President, to exert your influence in obtaining satisfaction in the European Parliament of the just demands of the workers, who are taking to the streets.
on behalf of the EFD Group. - Mr President, regarding post-2013 cohesion policy, a leaked draft budgetary document entitled 'A Reform Agenda for a Global Europe' reveal that EU funding from 2013 onwards could change entirely to a nationally coordinated rather than regionally allocated distribution.
The draft abandons regional and local level control in multi-level governance, overturning the shared management principle. Instead, a sectoral approach to the new budget is adopted rather than operating independently within current structures.
The proposal to limit the policy to national level would lead to qualifying Member States governing redistribution. Not only does this mean that net contributors will lose further return funding, but those Member States expected to join the European Union under future expansion would enter membership under cohesion funding likely to remain for the forthcoming budgetary duration.
As a result, those countries who currently shoulder a large proportion of the Union's financial burden, like the UK, will discover they must finance an ever-increasing pool of Member States qualifying for support.
Even fewer will have to carry even more, with a possible loss of the rebate for the UK. With more countries queuing up to join the EU, I am concerned Wales will see much needed support go to newer Member States.
It is no surprise that some of Europe's richest countries like Norway and Switzerland have given the European Union a wide berth, knowing that they would be paying to fund their poorer neighbours. But Wales cannot afford to pay if nothing is paid back out.
The move reinforces the European Union's increasing ambition to become further integrated, centralised and federal, yet abandons the regional dimension of cohesion policy which underpins the European Union's pledge to support territorial cohesion and deliver benefits to all members.
Instead the EU, like a wolf in sheep's clothing, is covertly abandoning cooperation and compromise in favour of consolidation.
Whereas the people of Europe were told the Union - on the grounds that it enhanced trade links - strengthened agriculture ties and promoted equality, the machinations of an increasing bureaucratic global Europe see the focus on farming and regional development decrease in favour of an unwanted ambitious global strategy, including increased emigration to countries like the UK.
Larger shares of the EU budget will need to be devoted to such an agenda at the expense of regions such as Wales. The last payments to projects under the 2007-2013 EU structural funds programmes will be made in 2015. There is uncertainty over what, if any, subsequent EU funding will be available to Wales in future funding rounds.
The implication that cohesion might disappear entirely from richer nations with no mention at all of transitional funding would further disenfranchise the people of the UK.
The disproportionate membership bill would be better steered towards funding economic development through self-sufficiency determined by the UK itself.
The EU budget review set to be published in the spring will likely see every government in Europe declare the necessity for increased public sector borrowing. It seems increasingly likely that the level of funding available to Wales will reduce substantially.
The consequences will include reductions in programme budgets, less investment in the wider economy in Wales, and broad-reaching loss of jobs connected to programme management and project delivery.
Rather than having any sort of beneficial effect on my constituents, the EU will serve a glancing blow to the people of Wales if they decide to pull the rug from under our feet. The likely result of the reduction in funding to Wales and the UK will have a major impact on our country as a whole which will affect the farming sector as well.
It now must be time that the people of Wales and the UK have a referendum on its relations with the European Union so the people can decide if they want to be governed by Westminster or Brussels.
(DE) Mr President, ladies and gentlemen, let us just imagine for a moment the European regions without the European regional policy. Many towns and rural regions would lack decisive incentives for structural change. The border regions with their problems of cross-border workers and cross-border infrastructure would simply be neglected. Social policy would no longer be able to benefit from European contributions to education and employment policy. Medium-sized companies would be prevented from taking part successfully in international networks.
Without European regional policy, the communities in the regions would no longer be visible. For this reason, we are very annoyed by the signals coming from the Commission which include proposals for social programmes without the support of structural funding. This would turn the Commission into a social monopoly without the regions or would lead to calls for subsidy policy only for the weakest in our society. This, in turn, would mean that we would completely lose sight of the European context and we would return to the age of renationalisation.
Whether or not the Commission has now made these documents public, the European Parliament will not lend its support to the move that they describe to a regional policy without the regions. This does not mean that we are closed to the idea of reform. New challenges relating to the environment, to energy policy or to demographic change must be integrated into our existing subsidy structures. I am also in favour of making it easier to measure the European contribution to the regions.
We must also impose stricter sanctions on the Member States which consistently fail to demonstrate that they are managing the funds properly. More regional cofinancing, more loans, more transparency and more efficiency: these are the types of proposals we would like to see for the reform of the cohesion policy. We will support proposals of this kind, but we will fight every attempt to destroy regional policy. Reforms yes, renationalisation no!
(EL) Mr President, I agree with the members who have spoken so far and I, too, should like to point out that we cannot accept a post-2013 cohesion policy which, firstly, will distinguish between the regions of the Europe with proposals such as abolishing Objective 2 (competitiveness); secondly, will include the renationalisation of policies; and, thirdly, will exclude local authorities from the programming and implementation of Community policies.
On the contrary, we envision a post-2013 cohesion policy, a period in which there will still be a common European policy applied to all regions of the European Union, that will continue to have adequate funds to achieve its objective and will have simplified application rules so that it acquires even greater added value.
I am concerned about the contents of the document for the 2020 strategy, because there is no reference to cohesion policy, which is the most appropriate tool for achieving the Lisbon objectives. In fact, a large part of cohesion policy is already serving these objectives and will prove its added value. Also, important proof of its significance is that cohesion policy has spearheaded the European Economic Recovery Plan.
There is one development policy, one solidarity policy, one policy for every European citizen regardless of the region of the European Union where they are living. Unfortunately, however, in the European Commission, they forget this or they appear to ignore it and they process proposals that change the principles and form of cohesion policy. However, you can be sure that we shall take every opportunity to remind them.
(DE) Mr President, ladies and gentlemen, funding for the regions and structural funding form part of our practical economic policy and make Europe widely visible. In local authority areas, towns and municipalities in the regions, different players are working closely together. For this reason, we must retain this integrated approach for the entire European Union.
I call on the Commission to focus much more closely on small and medium-sized enterprises and to involve the local authority areas, the towns and the municipalities much more in the future cohesion policy. We will definitely need to invest in the infrastructure in future, but most importantly, we must ensure that innovation and technology transfer are guaranteed for small and medium-sized enterprises. In future, we should also enable jobs to be subsidised. These are the crucial issues in choosing a new direction for the structural and cohesion policy in the European Union.
(FR) Mr President, as far as the Group of the Greens/European Free Alliance is concerned, cohesion policy is at the heart of one of the most fundamental policies of the European Union: solidarity. Europe becomes stronger whenever European solidarity is shown. This is a fundamental issue for us.
The European Commission must, in our view, integrate the following principles. Firstly, since territorial cohesion is a political priority, it should therefore also be a budgetary priority.
Secondly, the region is the appropriate level of partnership for a regional development policy. Renationalising this policy would be unacceptable for us.
Thirdly, cohesion must also be used to reduce the most serious economic and social disparities within a territory for the benefit of deprived urban areas or rural areas that are in difficulty or which receive very few services on account of structural handicaps, as is the case with islands, for example.
Lastly, the eligibility of all EU regions to benefit from cohesion policy must be judged on an individual basis, of course, according to their level of wealth, but the European Union must be able to make its contribution whenever cohesion policies are at stake.
(DE) Mr President, this is a central debate about the character of the European Union. The choice is between the market and social policy. The Commission's current ideas about the future of the cohesion policy are unacceptable. The structural funds must be strengthened and not weakened. Europe must do more and not less to overcome economic and social differences in development. I would like to say quite openly that the renationalisation even of parts of the current cohesion policy would have a serious impact on disadvantaged regions, including those in Germany and, in particular, eastern Germany. After the last phase of enlargement of the European Union, the differences between the regions in the Union have increased.
In addition, it is important to me that, in particular, socio-economic requirements in the regions which are just above the eligibility threshold of 75% of the EU average GDP per head are recognised. The sudden removal of subsidies after 2013 would be devastating for these regions.
Of course, it is extremely important for specific subsidies for towns to be increased by the European Union, as this is where the major potential for the economy and finance lies, because the towns have been particularly hard hit by the crisis.
I would like to say one last word about the border regions. As a Member of Parliament from eastern Germany, I know that we need to invest and achieve a great deal there. I am very concerned that the Commission will fail us in this respect.
(DE) Mr President, you will probably have heard in the meantime that there is serious consternation and disquiet among the members of the Committee on Regional Development, because a so-called secret document from the Commission has been circulating since October. This document contains the draft of a budget reform for the period 2013-2020 which represents a U-turn in budget policy. The original regional focus of the budget has been replaced by a sectoral approach.
The new draft represents a huge restriction on the principles of subsidiarity and multi-level governance, which is in contradiction to the Lisbon strategy. In specific terms, the draft includes plans to abolish Objective 2, in other words, competitiveness and employment policy. As there are Objective 2 regions in every Member State, this would, of course, sadly affect two thirds of all the EU regions. This unfortunate proposal is justified on the basis that the difference between new - or in other words, future - Member States and Western Europe at a national level is so great that a new budget policy is needed. In the light of the financial crisis, this is said to be a way of stimulating the economy.
It seems obvious to me that this proposal is anticipating the possible accession of Turkey. We know that increased funding would be needed and this is a way of planning to ensure that the huge amounts of money required for the accession will be available.
However, I would like to say quite clearly that at a regional level, the success of the cohesion policy lies in its proximity to local economic problems. As a result, money will be invested sensibly and efficiently, as it has been until now. If the regional component is not included, it will not be possible to bring an end to the economic crisis.
I was not convinced by Mr Barroso's answer to Mrs Hübner's open letter, which indicated her concern, and, therefore, I expect to see a concrete statement soon.
(FR) Mr President, ladies and gentlemen, our group clearly supports a strong and well-financed cohesion policy that can promote the convergence of Europe's regions. Indeed, we believe that, to be effective, this policy must be reformed and enhanced. We, Parliament and the European Commission, must design this policy together, with maximum transparency.
I welcome the creation, by Parliament's Committee on Regional Development, of a working group on the future of cohesion policy. Consultation on the post-2013 budget and the future objectives of this policy must involve all the actors concerned: the Member States, the regions, the European Commission and Parliament. It is inconceivable to weaken, or indeed abolish, the regional and local levels that give full meaning to this policy. Where financing in particular is concerned, we are today faced with great uncertainty regarding the future of this cohesion policy. The expiry date of the current financial framework is uncertain, as is the extent of the reform of the financial perspective. The importance of maintaining stability in the financing of this policy must be remembered. It is also crucial to reject any idea of renationalising cohesion policy, since this would deprive the regions of the choice of how to share out the Structural Funds and would destroy the regional dimension of this policy.
We expect an unmistakably proactive attitude from the Commission concerning the preparation of a White Paper on Territorial Cohesion, Commissioner. With regard to the distribution of these funds, we do not want egalitarianism but financial equity, and we want this in conjunction with a form of harmonious development that is based on findings and on situations that vary according to territory. Cohesion policy must not just focus on the most impoverished regions; it must be aimed at all of Europe's regions, including those overseas.
It is vitally important for Parliament to have clearly identified local contact points. That is the price - the only price - at which the European Structural Funds will be distributed fairly and effectively.
(ES) Mr President, Commissioner, ladies and gentlemen, I should like to begin by sending a greeting to all the social organisations present in Copenhagen, hoping for a positive outcome for the future of the planet and for the future of global cohesion.
We must defend cohesion policy as a Community policy that is a bulwark against attempts at renationalisation. This is necessary not only because of its direct impact on the development of cohesion across our regions and Member States, but also because of its added value in terms of strategic planning, financial stability and the visibility of the European project.
At the same time, it is important to bear in mind the vital role the regions play and must play in cohesion policy. Decentralised management and good governance at various levels are crucial to ensuring the success of regional development policy.
The establishment of transition mechanisms providing for a smooth transition in those regions and countries where intervention is gradually being reduced within the framework of the so-called convergence objective and the Cohesion Fund is another matter of concern to me. So, too, is the development of European regions that have to cope with natural difficulties, including the peculiarities of border regions.
(PT) Mr President, we have been extremely concerned to witness all the developments surrounding the reform of the budget, particularly in relation to the structural and cohesion policy.
In a crisis marked by huge social inequalities and regional asymmetries, the structural and cohesion policy is a basic factor for effective economic and social cohesion. That means maintaining tight objectives in this area and not attempting to nationalise the costs of Community policies in either agriculture or fisheries, which would harm less developed countries and regions as well as outermost regions.
There are various signs, however, that moves are afoot to subvert the cohesion concept even further, either by trying to make it include and finance all kinds of actions and actors that have no connection with cohesion objectives - especially the European Union's strategy for 2020 and climate change policy - or by changing eligibility and management criteria. This debate on the cohesion policy after 2013 is therefore much needed. We look forward to obtaining clear responses in support of a genuine economic and social cohesion policy.
(PT) Mr President, Commissioner, ladies and gentlemen, we urgently need a debate on the Community budget and how to improve its sustainability and transparency in future. The post-2013 financial framework must be built on the basis of solidarity and territorial cohesion. These are crucial values for regions like Madeira, which face permanent difficulties and therefore require permanent support.
I should like to share with you a few ideas that I think should always be present when we think about and develop our cohesion policy. On a number of occasions, the Commission has mentioned certain aspects that I believe are essential, such as the need for this policy to be more flexible, simpler, more efficient and more results-oriented in its definition and implementation. There are, however, issues that cause me some concern, particularly with regard to the needs of the outermost regions. I should like to make three brief remarks in this respect.
Firstly, the current regional approach should prevail over alternative criteria, such as added-value sectors. Such a change could jeopardise Objective 2, which currently benefits roughly two thirds of the European regions, as well as being potentially counterproductive in regions with highly specific economic profiles and competitive advantages.
Secondly, I believe it is vital to maintain the proximity criterion in the cohesion policy. Priority should still be given to allocating and managing the Structural Funds from a regional standpoint and not from a national or even a centralised European one.
For my third and final point, but one that is no less important, I should like to highlight Article 349 of the Treaty of Lisbon, which provides for special treatment for the outermost regions with regard to access to structural funds, precisely because of their economic and social situation compounded by permanent and unique constraints and characteristics, which reveal themselves in their constant difficulties and therefore require the permanent aid that is sought.
(PL) Mr President, the cohesion policy is, today, contributing to the development of road and rail infrastructure, principally in the new Member States. Thanks to the policy, many new jobs have been created, and more will doubtless be created in the next few years. Investments related to environment protection are also extremely important.
When evaluating the policy and its effectiveness to date, it is worth answering a basic question: what will happen after 2013? The European Parliament should say clearly that there is no consensus on rationalisation of the cohesion policy. After 2013, as well as its traditional activities and mechanisms, the cohesion policy should support research, science, development, innovativeness, job creation and the fight with global warming. The cohesion policy should also include rural areas to a greater degree. It is important that realisation of the cohesion policy be based on regions and macroregions.
(HU) Mr President, ladies and gentlemen, I would like to speak briefly about three matters: equality of rights and status, secrecy and, last but not least, the importance of rural development. Twenty years after the collapse of the Berlin Wall and 20 years after our fellow Member, László Tőkés, broke through the wall of silence at the start of the Romanian revolution in Temesvár (Timişoara) in Transylvania, it has been said more than once that in the 21st century, we no longer have old and new Member States in the European Union, but a single European Union. I fully agree with this statement, which is, of course, very general, but I feel it is important that it does not only appear as part of token decisions, but also features in the everyday application of the cohesion policy, one of the European Union's most important common policies.
If the European Union's Member States enjoy equal rights and status, it is inconceivable that the cohesion policy should be reformed in such a way that the European Union Member States who joined in 2004 and 2007 lose out in the new cohesion policy. Such a reform is simply unimaginable. My second point is about secrecy. It is a ridiculous state of affairs where the European Commission either pronounces some meaningless statements on the cohesion policy's future or says absolutely nothing at all on the subject. As an MEP and a member of the relevant European Parliament committee, I would expect the European Commission to adopt a clear, unambiguous position on these matters.
Last but not least, I want to talk about rural development. I firmly believe that rural development must continue to be a crucial aspect of the cohesion policy. Suitable resources need to be allocated to rural development policy. Based on the technical position adopted by the European Council of Municipalities and Regions, I think it is important for us to think through the possibility of integrating rural development policy with the cohesion policy after 2013.
(PT) The cohesion policy is the European Union's main instrument for ensuring that all European citizens have an equal chance of success wherever they live. It contributes decisively to creating a European sense of belonging and is one of the most successful and effective European development policies.
Commissioner, I cannot hide my concern at the Commission's now famous 'Non-Paper' and its proposals. We do not accept the renationalisation of the cohesion policy, which would, in practice, come to an end if its effectiveness depended on each Member State's wealth. I sincerely hope that the Commission will abandon that path once and for all.
As you are aware, Commissioner, the new Article 349 of the Treaty establishes the need for European policies to be adjusted to the special characteristics of the outermost regions, particularly to mitigate their handicaps, but also to make good use of their potential. What ideas can you give us on the future strategy for the outermost regions that the Commission is to publish during 2010?
Mr President, like my colleagues, I, too, have been concerned by some of the trends outlined in the internal document which, in the grand old scheme of things, was leaked recently. The area that is causing me most concern is the suggestion to deprioritise the competitiveness objectives.
These competitiveness objectives have been vital in creating rural and regional development - particularly the technology parks, which have helped to drive the smart economy and will be needed more so into the future.
They have also helped with cohesion within, as well as across, regions. I think it is very important to realise that there are huge poverty gaps within regions. This is not always recognised, and I think in particular the criterion of basing everything on national GDP is an erroneous measurement. It should be more on purchasing power, and certainly the purchasing power within some regions is far lower than the national average.
I hope these things will be addressed in the forthcoming White Paper, as well as the opportunities that exist in synergies between research, innovation and regional development.
Like my colleague, I, too, would be concerned about rural development policy - albeit not as part of the cohesion policy, more in line with the CAP - but, at the same time, it is absolutely vital that it is not squeezed in any future proposals because rural development, and particularly the family farm, is vital for the social infrastructure of society.
Finally, I just want to say also that more needs to be done in combating fraud. I know there have been improvements in recent years, but we must ensure that the money which is given by the EU goes to where it is supposed to go, so that we can have better opportunities for people right across the European Union.
(PL) Mr President, Podkarpacie - the region I represent - is a region of wonderful, ambitious, hard-working people, a place where many energetic businesses operate. New initiatives are appearing, such as Aviation Valley, but at the same time, Podkarpacie is one of the most poorly developed areas in the European Union. Our problems are not the result of a lack of willingness, but of structural and infrastructural limitations, which, with the help of a variety of programmes, we are trying to eliminate. I would like to stress that, as part of our efforts, we are not asking for charity, but for support for our initiatives. We, too, want the competitiveness of the European economy to rise, and we want solutions which will help protect our climate.
However, we also want the change in priority of financing to be gradual, not sudden, because that would mean leaving the weakest regions to look after themselves. It is very important that the cohesion policy be realised by the regions, because such a solution brings the best effects. I would also like to note that the cohesion policy carries with it a very important message for the citizens. It shows that Europe is united and that it is worth participating in this exceptional project.
(DE) Mr President, the regional structural funding is an important tool for European integration and the Objective 2 funding in particular has, in the past, been seen as an engine for local structural and economic development by the people in many regions. It is an important means of managing structural change in the regions and in local authority areas.
This allows citizens to experience Europe at first hand, because the funding has a local impact. However, we need simpler, clearer and more transparent structures and better controls in the cohesion funds, so that the money is used sustainably and efficiently. Cohesion, or the convergence of social and economic development, is a major objective of the EU and, therefore, it is important that this instrument is strengthened rather than weakened in future.
The cohesion policy in Europe needs more clarity, more transparency and more efficiency. The individual Member States must also take more responsibility in this area. This is why it is important to retain the system of additionality in funding. We do not want structural funding to be renationalised. Therefore, I would like to ask the Commission to meet these requirements in the funding criteria for 2013.
Mr President, Wales is probably the most positively European area in the UK, and the reason for that is that every community, almost every individual and many organisations benefit from European funding, formerly Objective 1 and now convergence funding.
Therefore, if the proposals suggested by the Commission are brought forward, I believe it would have huge political consequences in areas like Wales. It would also, of course, have huge economic, financial and social consequences for those regions.
Therefore, I think it is absolutely vital that all Members of this Parliament urge the Commission to bring forward proposals which are acceptable to us - and by that I mean proposals which would allow every region across Europe that qualifies, to access structural funds - and also to ensure that those areas ceasing to be eligible for convergence funding after 2013 also have some transitional status in the future.
So, Mr Gollnisch, you have finally arrived. I am going to give you the floor, but you have just one minute.
(FR) Mr President, I have, in any case, listened very carefully to all of my fellow Members' speeches. I think that two main points have come out of these speeches. The first is the secrecy surrounding the Commission's mysterious 'non-document', and that is why we are eagerly awaiting the Commission's explanations.
The second is this rather strange attitude whereby territorial cohesion policy is apparently being redefined on the basis of completely new priorities, which seem to have very little in common with cohesion itself. I am thinking in particular of the issue of foreign policy, which we are well aware is a priority for the High Representative, but which is obviously much less of a priority in this area.
As for the common agricultural policy, unfortunately, it has already been sacrificed to a great extent to market forces. Therefore, we believe that it would be extremely helpful if the Commission could give us a much clearer idea of what its objectives are from now on. Lastly, global warming does not seem to me to come under cohesion policy.
(IT) Mr President, ladies and gentlemen, I share the concerns of many of my fellow Members. I strongly believe that GDP returning to barely positive growth rates such as those forecast for 2010 will not mark the end of the economic crisis we are experiencing. We will only be able to consider it actually over when employment has returned to pre-crisis levels. The most optimistic estimates put this time at around 2010.
In this context, it is necessary to implement an investment policy and it is vital in strategic terms that Objective 2, or something similar, is maintained, since it represents an effective instrument for helping our regions overcome the crisis. Maintaining Objective 2 is in the interests of Italy and of many other European countries, since it fulfils an essential need: development of lagging regions and strengthening of the competitiveness of the most developed regions.
In view of these arguments, Commissioner, Mr President, do you not think that your abandonment is extremely harmful for the regions of Italy, Europe and the Mediterranean and also for other countries?
(DE) Mr President, all or at least the majority of the speakers are talking about the European social model, but this is not reflected sufficiently in the EU budget or in the cohesion policy. Therefore, I would like to see an independent European Social Fund (ESF) which is separate from the European structural policy. More funding should be allocated to the ESF and it should become more flexible. It should also be possible to increase the funding available during the seven-year finance period.
By separating the social fund from structural policy, it will be possible to make sufficient funding available to those regions which are not economically underdeveloped and have therefore largely been ignored by EU structural fund policy. The European Social Fund should therefore be used more effectively to combat problems on the labour market, such as high levels of unemployment, low employment rates for women, large numbers of early school leavers and low levels of further education.
(EL) Mr President, I consider that our parliamentary committee took a very important decision for today's debate, which is proving to be extremely interesting, with so many issues and very important dimensions being raised which relate not only to an effective post-2013 cohesion policy, but also to the character of the European Union.
I should like to point out that this debate, this concern, is being formulated at a very strange time for the European Union. On the one hand, we have a positive step towards integration with the Treaty of Lisbon and, on the other, we are still experiencing the consequences of an unprecedented international financial crisis in which we all understood how important the solidarity of the European Union is in supporting the internal market and cohesion.
I should like to ask the European Commission about two issues which are worrying the European Parliament, on which I share my fellow members' concern. Firstly, is there any intention in your plans for innovative proposals, which we are happy to accept, of renationalising Community cohesion policy and, secondly, what is to happen with Objective 2, because this is actually what is needed for the competitiveness, not only of certain areas, but ultimately of the entire European market.
(DE) Mr President, I believe that the job of Parliament and of the European Union is to establish the basic conditions to allow people from all the Member States to have the best possible quality of life in the regions in which they live. However, these conditions vary widely throughout Europe. This is why we need a strong and adequately funded cohesion policy.
We must strongly reject any proposals that involve leaving our chosen path and we have heard today that some have been made. We do not need renationalisation. We need funding instruments for all the European regions, including those which are disadvantaged and those which already have high levels of development. We must not put at risk what has already been achieved.
We need a transparent subsidy system which allows for easy access to funding, but also ensures that the money is used correctly and efficiently. We must think on a European level, but act on a regional level.
(RO) I find this debate on the future of the cohesion policy after 2013 particularly useful. Nowadays, especially during this crisis, the differences between the levels of development in Europe's various regions are considerable and are continuing to grow.
Local regions in Europe need to continue with the cohesion policy in order to achieve the proposed objectives. The disparities between the different regions must be reduced at a faster pace, without delay. The involvement of the regional and local levels of governance must definitely grow, but without these regions necessarily feeling that they are gradually being forgotten and abandoned.
Many countries in the European Union base their development efforts and national economic policy on the cohesion policy objectives as well. My country, Romania, also thinks that it would be particularly useful to continue with the current cohesion policy after 2013 as well, combining efforts and national funds with those offered by the Structural Funds and finances at regional level.
(EL) Mr President, I agree that regional policy is the lever for better cohesion and solidarity in the Community. The present international economic crisis has bared its teeth. It has caused numerous inequalities and pressures, especially among vulnerable groups. It has increased unemployment, inequalities and social upheaval at national and regional level.
However, the present global economic crisis is also a challenge. Community solidarity urgently needs to be strengthened in order to achieve a proper, integrated European regional cohesion policy which will set high priorities and safeguard proper infrastructures and closer cross-border cooperation through exchanges of best practices.
We say 'no' to discrimination, 'no' to renationalisation, 'no' to bureaucracy, 'no' to a lack of transparency, 'no' to the secret disposal of funds and the abolition of Objective 2, which will harm Southern Europe and the Mediterranean. We say 'yes' to the fair distribution of Community funds, to the participation of local authorities, to the strengthening of small and medium-sized enterprises, to proper reform, which must be carried out so that there is proper funding of actions in keeping with the objectives of Europe for 2010. Finally, we say 'yes' to special treatment for remote areas, especially in Southern Europe and the Mediterranean.
Mr President, the rise of multi-level governance has resulted in an increasing need for coordinating mechanisms and platforms, and local authorities often find themselves having to address social disparities caused by developments of policies over which they have no control and little influence.
Moreover, it is very difficult to estimate the long-term effects of projects financed by European funds and the impact of programmes which are implemented at the same time.
I would like to know how the European Commission intends to support the efforts of local authorities to generate an integrated and sustainable development strategy based on the needs of the communities and taking into account the needs which could be influenced by external causes.
What instruments will be developed by the European Commission for local authorities?
(PL) Mr President, cohesion policy is a pillar of development policy. It is, indeed, this policy which contributes most to strengthening the identity of regions and local society. In my opinion, we go to two extremes here. Some would like to put a bit too much into the policy, while others want to restrict it too much. Surely, the most important objective of the policy is sustainable development in a variety of areas.
Cohesion policy must be the same for both urban and rural areas. Let us remember that the Union, after such a major enlargement, is greatly differentiated. Ensuring equal opportunities for development is an important task. Contemporary challenges, which we have to face up to at the same time, are the fight against the economic crisis, the unfavourable demographic trend and, finally, climate change. One thing is certain: there is a need to continue the cohesion policy and to adapt it to the present challenges.
(RO) I would like to add to what my fellow Member said by saying that when we talk about intelligent cities, it is important for us to invest more in energy efficiency in residential buildings. 90% of the buildings which will exist in 2020 already exist now. This is why I am asking for the future cohesion policy to increase the European Regional Development Fund allocation so that it can be used by Member States to improve energy efficiency in buildings, especially homes. I also think that we need to invest more in public transport to develop urban mobility.
(EL) Mr President, my fellow Members have covered the basic issues of today's debate. I should just like to highlight two issues.
Firstly, it is unacceptable for the preconditions to be met and for the facility to exist for taking advantage of our cohesion policies and programmes and for this to ultimately be unfeasible for operational and, more importantly, bureaucratic reasons. Therefore, the more we simplify our procedures and policies, the closer we shall be to what we are striving for, namely cohesion in Europe.
Secondly, we have said that we are, in any case, coming out of the economic crisis which has affected the whole of Europe and the entire world at the moment. If we want to be optimistic, we obviously have to strengthen the areas with the greatest need and, more importantly, if I may say so - and I should like a reply from the Commission here - the social groups in greatest need of support. I am referring here, above all, to young people.
This is our basic position and that of our political group on the social market economy. This is the only way we can face the future with certainty.
Member of the Commission. - Mr President, first of all, there is no doubt that the cohesion policy will be closely involved in the realisation of the EU 2020 Strategy.
The EU 2020 Strategy will respond to numerous global challenges, and the cohesion policy will be among the key and fundamental instruments at the disposal of the European Union and Member States to address these challenges. Therefore, concerns that cohesion policy will be detached from the implementation of EU overall strategy are unfounded.
Secondly, the Commission does not have clear answers at this stage to many of the questions and issues raised by honourable Members, such as on geographical coverage, the coverage or existence of Objective 2 regions, the appropriate funding base, transitional arrangements, or the status of individual groups of regions.
I admit this, but there is an ongoing vivid and deep debate among Commission services, as well as between the governmental experts from the Member States and the Commission. These debates will lead to the preparation of a fully-fledged Commission position in autumn 2010.
In the course of the coming months, the questions and problems raised here should find proper responses from the Commission.
Finally, I would like to thank all honourable Members for their questions and suggestions. They confirm the importance of the cohesion policy as an instrument of long-term investment in areas which are necessary for building the growth potential of European regions and Member States. I will take your interesting and valuable comments back with me to Brussels, and I will report about them to my colleagues in the Commission services and to my successor.
The Commission will be ready to continue discussions with Parliament related to the shape of future cohesion policy in the forthcoming months.
The debate is closed.
Written statements (Rule 149)
Ladies and gentlemen, the debate on the future of the cohesion policy is of paramount importance. Given that we are dealing with a horizontal policy which redistributes more than a third of the EU's budget, the results from achieving the cohesion objectives have a crucial bearing on the continent's future. Since its inception, the cohesion policy has achieved spectacular successes in the EU15. Unfortunately, more active intervention is required in the Member States which have recently joined and are affected by extreme poverty. In addition, the situation is made even more difficult by new, strong challenges, such as climate change, the declining population or the global economic recession. Consequently, we must deal in the future with the territorial differences in social and economic indicators within a more effective and flexible framework. Strong emphasis must also be focused on the development of the least developed areas, especially small regions falling behind the regional average and struggling with far more severe disadvantages than even other areas surrounding them. With this purpose in mind, it would be worth considering earmarking resources at EU level, aimed specifically at bringing LAU 1 (formerly NUTS 4) planning-statistical regions into line where the decision about the use of these resources can be made by the relevant small regions or their associations. Coordination with the EU's other policies must also be improved. The barriers between the various funds must be eliminated so that the maximum possible allocation of resources can be achieved. The implementation rules must also be greatly simplified. Furthermore, priority must be given to investments relating to education, vocational training and sustainable employment, and to the implementation of comprehensive programmes tailored to the small regions' individual needs.
The Europe of the regions is a principle on which the EU has long agreed. The cohesion policy after 2013 must continue to make this vision a reality. One good approach is to make territorial cohesion the main objective. In this context, interregional cooperation plays an important role. In recent decades, the interregional approach has had some significant successes. The various EU projects in this area allow citizens to experience Europe directly and bring the freedom of action characteristic of European policy down to a regional level. However, there is still work to be done in the future. An interregional approach requires effective coordination to bring the different structures in the different countries into line. Other important cornerstones of regional policy in the years to come will be additionality in funding, cross-sectoral cooperation and conditionality. In order to ensure that the funding reaches the areas where it is needed, projects must have clear and specific objectives. In my opinion, careful long-term planning also brings added value and prevents funds from being wasted.
I fear the provisions put forward by the Commission - especially those concerning the ending of Objective 2 and abandonment of the regional aspect of cohesion policy in favour of a sectoral approach - may mean a return to the concept of a two-speed Europe and an increase in the distance, in terms of economy and civilisation, between the old and the new Europe. Such a model would be a departure from integration of the entire 27 and from the idea of solidarity enshrined in Article 3 of the Treaty of Lisbon. That idea, surely, lies at the root of the entire cohesion policy, which is intended to bring about equalisation of opportunities and elimination of differences between regions.
The proposal of the Commission concerning increasing the emphasis on research and the development of new technologies should be praised. This is the route which Europe needs. In choosing this, we must not, however, forget those regions and countries where bringing the standard of living up to the EU average is a fundamental matter. Please remember that between the richest and poorest areas of the EU there is a greater than 11 times difference in wealth. Eliminating these differences must continue to be the main principle of EU cohesion policy.
A new version of the document is currently being written. I hope that in the new version, the Commission will take account of the words which were said during today's debate, and of what is being said in various parts of the European Union and at various levels: local governments, governments, associations and non-governmental organisations. Good regional policy can be achieved only with close cooperation from the regions.
(The sitting was suspended at 11.05 and resumed at 11.30)
I have one announcement to make. It concerns a lady who has supported us in the European Parliament for many years - Mrs Birgitte Stensballe. She is, unfortunately, leaving us, and will retire on 1 January 2010.
(The House accorded Mrs Stensballe a standing ovation)